Attorney’s Docket Number: 18506-1797
Filing Date: 8/18/2020
Claimed Foreign Priority Date: none 
Applicant(s): Huang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 02/25/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 02/25/2022, responding to the Office action mailed on 11/26/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 11, and 25, and added new claims 27-29. Accordingly, pending in this application are claims 1, 3, 5-10, 12-15, 21-24, and 26-29.

Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102 or, in the alternative, under 35 U.S.C. 103, as previously formulated in the Non-Final Office action mailed on 11/26/2021. However, the prior art of record remains relevant, and applicant’s amendments have raised new issues. Accordingly, new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, 3, 5-10, 12-15, 21-24, and 26-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a thermal expansion coefficient of the dielectric liner is substantially equal to the first thermal expansion coefficient” at L. 10-11. While the application as filed discusses possible material compositions of dielectric liner 212 (see, e.g., Specification, Par. [00026]), it is devoid of any disclosure relating to the thermal expansion coefficient of said dielectric liner, or supporting the particular limiting relative value thereof, i.e., being substantially equal to the dielectric liner to the first thermal expansion coefficient. Accordingly, the newly added limitations constitute new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.
Claims 3, 5-9, and 26-27 depend from claim 1, thus inherit the deficiencies identified supra.
Independent claims 10 and 21 have been amended to at least recite subject matter comparable to the amendment discussed in claim 1, thus raise new matter issues similar to the one discussed in Par. 5.
Claims 12-15 and 18, and 21-25 and 29 respectively depend from claims 10 and 21, thus also inherit their deficiencies as discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-10, 12-15, 21-24, and 26-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term “substantially equal” in claim 1, L. 10 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., how much discrepancy between the thermal expansion coefficients should still be understood as substantially equal).
Claims 3, 5-9, and 26-27 depend from claim 1, thus inherit the deficiencies identified supra.
Independent claims 10 and 21 have been amended to at least recite subject matter comparable to the amendment discussed in claim 1, thus raise indefiniteness issues similar to the one discussed in Par. 11.
Claims 12-15 and 18, and 21-25 and 29 respectively depend from claims 10 and 21, thus also inherit their deficiencies as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-9, and 26-27 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US2020/0357703).

Regarding Claim 1, Lee (see, e.g., Figs. 8-8A) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 102) having fin structures (e.g., fins under nanosheet stacks 812), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0031]: silicon material) 
- an isolation structure (e.g., structure comprising dielectrics 304,306,402) between the fin structures
- a dielectric liner (e.g., liner 302) sandwiched between the isolation structure and the substrate and between the isolation structure and the fin structures (see, e.g., Par. [0040]: silicon dioxide liner)
- wherein the isolation structure comprises a first dielectric material (see, e.g., Par. [0047]: dielectric 402 of silicon oxide) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0041],[0044]: dielectric 304 of aluminum oxide or dielectric 306 of silicon nitride) having a second thermal expansion coefficient
Additionally, the materials of features 102, 302, 304/306, and 402 disclosed by Lee are similar in composition to the exemplary materials disclosed by the applicant for forming the corresponding features (see, Specification as filed, Par. [0024], [0026], [0027], and [0030]: silicon, silicon oxide, silicon nitride/aluminum oxide, and silicon oxide/low-k dielectric material); and the courts have held that a limitation in a claim with respect to a material property in a claimed device does not differentiate the claimed device from prior-art device if the prior-art device teaches all the structural limitations in the claims. As stated in Best, “where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Note that the applicant has a burden of proof once the examiner establishes a sound basis for believing that the products of the applicant and the prior art are the same. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990).
In the instant case, Lee shows materials similar in structure and composition to the ones claimed. As such, a thermal expansion coefficient of the dielectric (silicon dioxide) liner 302 would be substantially equal to the first thermal expansion coefficient of the first (silicon oxide) dielectric 402; and the substrate thermal expansion coefficient of the (silicon) substrate 200 would be in between the first thermal expansion coefficient of the first (silicon oxide) dielectric 402 and the second thermal expansion coefficient of the second (silicon nitride/aluminum oxide) dielectric 304/306. Accordingly, a prima facie case of either anticipation or obviousness has been established.
Furthermore, a thermal expansion coefficient (CTE) is a property intrinsic to a material, and it is known in the semiconductor material art that the CTE of Si is about 2.6 10-6 K-1, the CTE of SiO2 is about 0.55 10-6 K-1, and the CTE of SiN is about 3.2 10-6 K-1, as evinced by the NPL provided with the Non-Final office action of 11/26/2021. 
Accordingly, Lee teaches that a thermal expansion coefficient of the dielectric liner (e.g., 302) is substantially equal to the first thermal expansion coefficient, and the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 3, Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material (e.g., 402) is disposed between the substrate (e.g., 102) and the second dielectric material (e.g., 304/306) (e.g., along an inclined direction at 45o from the substrate surface).
Regarding Claim 5, Lee (see, e.g., Figs. 8-8A) teaches that an interface between the first dielectric material (e.g., 402) and the second dielectric material (e.g., 306) is concave.
Regarding Claim 8, Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material (e.g., 402) has an upper surface coplanar with an upper surface of the second dielectric material (e.g., 304/306).
Regarding Claim 9, while Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material 402 is thicker than the second dielectric material 304/306, thus disclosing a ratio of a thickness of the first dielectric material to a thickness of the second dielectric material being more than 1, he is silent about the ratio being between 0.1 and 10. However, the courts have held that differences in dimension ratios will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed ratios between thicknesses of the first and second dielectric materials, and since Lee teaches a ratio known in the art to, e.g., reduce nanosheet sub-sheet leakage, it would have been obvious to one of ordinary skill in the art to use the ratio values in the device of Lee.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimension ratio or upon another variable recited in a claim, the applicant must show that the chosen ratios are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 26, Lee (see, e.g., Figs. 8-8A) teaches that the fin structures are exposed from the dielectric liner (e.g., 302).
Regarding Claim 27, Lee (see, e.g., Figs. 8-8A) teaches that the dielectric liner (e.g., 302) is in direct physical contact with the substrate (e.g., 102).

Claims 1, 3, 5, 8-9, 21-23, 26-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chung et al. (US2019/0131186).

Regarding Claim 1, Chung (see, e.g., Figs. 1 and 13) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 100) having fin structures (e.g., fins 120), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0013]: silicon material)
- an isolation structure (e.g., isolation region including dielectrics features 132 and 136) between the fin structures
- a dielectric liner (e.g., liner 130) sandwiched between the isolation structure and the substrate and between the isolation structure and the fin structures (see, e.g., Par. [0016]: silicon oxide liner)
- wherein the isolation structure comprises a first dielectric material (see, e.g., Par. [0038]: dielectric 136 of silicon oxide) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0016]: dielectric 132 of silicon nitride) having a second thermal expansion coefficient
With regards to thermal expansion coefficient of the dielectric liner being substantially equal to the first thermal expansion coefficient, and the substrate thermal expansion coefficient being in between the first thermal expansion coefficient and the second thermal expansion coefficient, see comments stated above in Par. 20-23 with regards to Claim 1, which are considered repeated here, as applied to the materials disclosed by Chung of substrate 100, dielectric liner 130, first dielectric 136, and second dielectric 132. Accordingly, Chung teaches that a thermal expansion coefficient of the dielectric liner (e.g., 130) is substantially equal to the first thermal expansion coefficient, and the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 3, Chung (see, e.g., Figs. 1 and 13) teaches that the first dielectric material (e.g., 136) is disposed between the substrate (e.g., 100) and the second dielectric material (e.g., 132) (e.g., along an inclined direction at 45o from the substrate surface).
Regarding Claim 5, Chung (see, e.g., Figs. 1 and 13) teaches that an interface between the first dielectric material (e.g., 136) and the second dielectric material (e.g., 132) is concave.
Regarding Claim 8, Chung (see, e.g., Figs. 1 and 13) teaches that the first dielectric material (e.g., 136) has an upper surface coplanar with an upper surface of the second dielectric material (e.g., 132).
Regarding Claim 9, while Chung (see, e.g., Figs. 1 and 13) teaches that the first dielectric material 136 is thicker than the second dielectric material 132, thus disclosing a ratio of a thickness of the first dielectric material to a thickness of the second dielectric material being more than 1, he is silent about the ratio being between 0.1 and 10. Also, see comments stated above in Par. 28-30 with regards to Claim 9, which are considered repeated here, as applied the ratio of thicknesses of the first dielectric material 136, and second dielectric material 132.
Regarding Claim 26, Chung (see, e.g., Figs. 1 and 13) teaches that the fin structures (e.g., 120) are exposed from the dielectric liner (e.g., 130).
Regarding Claim 27, Chung (see, e.g., Figs. 1 and 13) teaches that the dielectric liner (e.g., 130) is in direct physical contact with the substrate (e.g., 100).
Regarding Claim 21, Chung (see, e.g., Figs. 1 and 13) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 100) having fin structures (e.g., fins 120), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0013]: silicon material)
- a first isolation structure (e.g., wide isolation region including dielectrics features 132 and 136) and a second isolation structure (e.g., narrow isolation region including dielectrics features 132 and 136) between the fin structures, the first isolation structure having a first width and the second isolation structure having a second width, wherein the first width is greater than the second width
- a dielectric liner (e.g., liner 130) sandwiched between the first and second isolation structures and the substrate and between the first and second isolation structures and the fin structures
- wherein the first isolation structure comprises a first dielectric material (see, e.g., Par. [0038]: dielectric 136 of silicon oxide) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0016]: dielectric 132 of silicon nitride) having a second thermal expansion coefficient
With regards to thermal expansion coefficient of the dielectric liner being substantially equal to the first thermal expansion coefficient, and the substrate thermal expansion coefficient being in between the first thermal expansion coefficient and the second thermal expansion coefficient, see comments stated above in Par. 20-23 with regards to Claim 1, which are considered repeated here, as applied to the materials disclosed by Chung of substrate 100, dielectric liner 130, first dielectric 136, and second dielectric 132. Accordingly, Chung teaches that a thermal expansion coefficient of the dielectric liner (e.g., 130) is substantially equal to the first thermal expansion coefficient, and the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 22, Chung (see, e.g., Figs. 1 and 13) teaches that the first dielectric material (e.g., 136) is disposed between the substrate (e.g., 100) and the second dielectric material (e.g., 132) (e.g., along an inclined direction at 45o from the substrate surface).
Regarding Claim 23, Chung (see, e.g., Figs. 1 and 13) teaches that the second isolation structure (e.g., narrow isolation region) comprises the second dielectric material (e.g., 132).
Regarding Claim 29, Chung (see, e.g., Figs. 1 and 13) teaches that the dielectric liner (e.g., 130) abuts the substrate (e.g., 100) and the first dielectric material (e.g., 136).

Response to Arguments
Applicant’s arguments with respect to claims filed on 02/25/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814